OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Defendant contends that upon Special Term’s vacatur of the temporary restraining order enjoining disposition of its property, it was entitled pursuant to CPLR 6212 (subd [e]) to damages resulting from the restraint. Specifically, it seeks attorney’s fees expended in obtaining the vacatur. CPLR 6212 (subd [e]) provides that plaintiff shall be liable to defendant for damages, including attorney’s fees, which may be sustained by reason of an attachment if it is finally decided that plaintiff was not entitled to attachment of defendant’s property. Inasmuch as no motion was made under CPLR article 63, we need not pass upon the issue of whether attorney’s fees were available under CPLR 6315.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.